Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 13-1123

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                CARLOS AYALA-LÓPEZ, a/k/a Macro,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                                  Before

                  Torruella, Lipez, and Thompson,
                          Circuit Judges.



     Rachel Brill for appellant.
     Tiffany V. Monrose, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Thomas F. Klumper, Assistant United States Attorney,
were on brief, for appellee.



                             August 5, 2015
             Per Curiam.   Appellant Carlos Ayala-López ("Ayala") was

convicted of drug trafficking (Count One), aiding and abetting in

a murder (Count Five), and four firearms offenses related to those

crimes (Counts Two, Three, Four, and Six).1              In his first appeal,

we ordered the district court to vacate the firearms convictions on

Counts Two and Four because they violated the Double Jeopardy

Clause.   United States v. Ayala-López, 493 F. App'x 120, 126 (1st

Cir. 2012). Consequently, two firearms convictions remained, along

with their corresponding sentences: a 25-year sentence on Count

Three for violation of 18 U.S.C. § 924(c); and a life sentence on

Count Six for violation of 18 U.S.C. §§ 924(c), 924(j), and 2.

             On remand, Ayala contended that his 25-year sentence for

Count Three, imposed under § 924(c)(1)(C)(i) for a "second or

subsequent    conviction   under    this       subsection,"   was    no   longer

appropriate.     With the vacatur of Counts Two and Four, he argued,

Count Three represented his sole subsection (c) conviction and,

hence,    only     a   7-year      sentence       was     justified.        See

§   924(c)(1)(A)(ii)   (prescribing        a   minimum    7-year    consecutive

sentence for brandishing a firearm).            The district court declined

to adjust Ayala's sentence, reasoning that Count Six, which charged

him with violating both § 924(j) and the lesser-included offense,




      1
       A more detailed recitation of the facts underlying Ayala's
convictions may be found in United States v. Ayala-López, 493 F.
App'x 120, 122 (1st Cir. 2012).

                                     -2-
§ 924(c), represented a predicate subsection (c) conviction capable

of supporting the 25-year sentence on Count Three.

               Ayala has preserved only one argument for appellate

review.2      He claims that "calling conduct that predates another act

by a month a 'second or subsequent conviction,' is entirely

unwarranted."      In other words, he contends that Count Three cannot

be "second or subsequent" to Count Six because the conduct charged

in Count Three occurred earlier than the conduct charged in Count

Six.       That argument is foreclosed by precedent.

               In United States v. Deal, the Supreme Court addressed the

"second or subsequent conviction" language in § 924(c)(1)(C) and

held: "[W]e think it unambiguous that 'conviction' refers to the

finding of guilt by a judge or jury that necessarily precedes the

entry of a final judgment of conviction."           508 U.S. 129, 132

(1993).      The Court explained that, when Congress wrote of a second

or subsequent "conviction," it did not mean a second or subsequent

"offense."       Id. at 134-35.    For example, "it is entirely clear

. . . that a defendant convicted of a crime committed in 1992, who

has previously been convicted of a crime committed in 1993, would



       2
       The majority of the argument section in Ayala's short brief
is devoted to establishing that the district court did not, as a
factual matter, treat Count Six as a (c) conviction at his initial
sentencing. Ayala does not explain how this factual point would
preclude the district court on remand from supporting the enhanced
sentence for Count Three with the (j) conviction from Count Six.
Nor does he argue that a (j) conviction cannot, as a general
matter, count as a (c) conviction for purposes of § 924(c)(1)(C).

                                    -3-
receive the enhanced sentence."         Id. at 135.     In sum, the temporal

sequence   in   which   the   conduct   underlying      Ayala's   convictions

occurred   is   irrelevant.      What    matters   is    the   order   of   the

convictions themselves.

           Ayala has not presented any substantive legal argument

that the district court incorrectly ordered his convictions.                We

therefore affirm.

           So ordered.




                                    -4-